Citation Nr: 0513105	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-31 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for sarcoidosis of the 
skin with complaints of joint pains, currently evaluated as 
30 percent disabling.

2.  Entitlement to an increased rating for bilateral heel 
spurs with arthritis of the tarsal bone, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from October 1975 until 
November 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Columbia, 
South Carolina.

Subsequent to the March 2002 rating action, the claims folder 
was transferred to the RO in Atlanta, Georgia.

In his January 2005 hearing before the undersigned, the 
veteran contended that the medications that he takes for his 
service-connected hypertension have decreased his libido.  
Thus, it appears that he is raising a claim of secondary 
service connection for sexual dysfunction.  This matter is 
therefore referred to the RO for appropriate action.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Duties To Notify And Assist

Reason for remand:  Inadequate VCAA notice.  The Veterans 
Claims Assistance Act of 2000 (VCAA), enacted on November 9, 
2000, emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  A VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Following a review of the claims file, the 
Board finds that additional development is required in order 
to satisfy the duty to notify, as set forth under the VCAA 
and Quartuccio. 

In this case, the RO did provide the veteran with notice of 
the VCAA in April 2001.  Unfortunately, this letter did not 
identify the issues on appeal and failed to discuss the types 
of evidence necessary to substantiate an increased rating 
claim.  Instead, that letter dealt solely with the issue of 
service connection, which is not relevant to this appeal.  
Although the RO subsequently provided the veteran with the 
rating criteria in the statement of the case and supplemental 
statement of the case, these notices accompanied re-
adjudications of his claims and were not provided before the 
adjudications.  Cf. Pelegrini, 18 Vet. App. at 120.  In 
addition, he has never been informed of the information and 
evidence that VA will seek to provide and what information 
and evidence he is expected to provide.  For these reasons, 
the veteran must be sent additional notice tailored to his 
increased rating claims.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159, and any other applicable 
legal precedent. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims and inform him of which 
information and evidence, if any, that he 
is to provide and which information and 
evidence, if any, VA will attempt to 
obtain on his behalf.  The actual issues 
on appeal should also be specifically 
referenced.  Moreover, the veteran should 
also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  

2.  The veteran submitted additional 
treatment records to the Board which 
suggest that he receives regular 
treatment at the Dublin VA facility.  
Therefore, obtain VA treatment records, 
if any, from that facility from December 
2001 to the present.  

3.  Upon completion of the above, if any 
additional evidence is obtained, then the 
RO should determine whether it is 
adequate for rating purposes.  If not, 
given that the VA examination reports in 
this case are already three years old, 
the RO should schedule the veteran for 
examinations pertaining to his claims for 
increased ratings.

4.  Thereafter, the RO must readjudicate 
the issues on appeal, considering all 
evidence submitted since issuance of the 
most recent Supplemental Statement of the 
Case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




